Exhibit 10.11

 

LOGO [g758491ex10_11pg001.jpg]

June 15th, 2012

Michael Wyand

Dear Michael:

I am pleased to offer you a position with Fourteen22, Inc., a Delaware
corporation (the “Company”), as its SVP of Clinical & Regulatory, reporting to
the office of the CEO of the Company and shall begin on June 15th, 2012.

If you decide to join us, you will receive an annual salary of $280,000, which
will be paid in accordance with the Company’s normal payroll procedures and less
applicable withholdings. As an employee, you will be eligible to participate in
Company-sponsored benefits. You should note that the Company may modify job
titles and salaries and may modify or terminate benefits from time to time as it
deems necessary or appropriate.

In addition to base salary, you also will have the opportunity to earn a
prorated (based on start date) annual bonus up to 25% of your base salary (less
applicable withholdings). Bonus objectives and targets will be set and agreed
between you and the Company’s Board of Directors. The Company will determine
whether the bonus objectives and targets have been met and the amount of any
bonus. Such bonuses, if earned, will be paid as soon as practicable after the
Company determines that the bonus has been earned, but in no event shall the
bonus be paid after March 15 of the calendar year following the calendar year in
which the bonus is earned.

In addition, if you join the Company, the Board of Directors will grant you an
option to purchase 288,800 shares of the Company’s Common Stock at a price per
share equal to the fair market value per share of the Common Stock on the date
of grant, as determined by the Company’s Board of Directors. If the number of
Common shares of the Company increases due to the purchase of additional
tranches of Series A Preferred shares, as currently contemplated by the
Company’s Amended Series A Preferred Stock and Warrant Purchase Agreement, dated
as of April 3, 2012 (the “Purchase Agreement”), then you will be granted
additional options to maintain your equity interest in the Company; provided
that you remain a full-time employee of the Company at the time of the
additional tranche(s).

Twenty five percent (25%) of the shares subject to the options granted to you
shall vest on the one year anniversary of your start date, subject to your
continuing employment with the Company, and no shares shall vest prior to such
date. The remaining shares shall vest monthly over the next thirty-six
(36) months in equal monthly amounts subject to your continuing employment with
the Company. This option grant shall be subject to the terms and conditions of
the Company’s 2011 Equity Incentive Plan and stock option agreement. No right to
any stock is earned or accrued until such time that vesting occurs, nor does any
grant confer any right to continue vesting or employment.



--------------------------------------------------------------------------------

Notwithstanding the foregoing, if within 3 months prior to or 12 months
following either an Acquisition or Asset Transfer (each as defined in the
Company’s Certificate of Incorporation, as may be amended from time to time, the
Company terminates your employment without Cause or you resign for Good Reason
(each as defined on Exhibit A hereto), then (a) one hundred percent (100%) of
the shares subject to the option(s) granted you shall become fully vested, and
(b) you will be entitled to continue to receive for a period of six(6) months,
(i) your monthly base salary, and (ii) health benefits through the Company at
active employee rates. If, in the absence of an Acquisition or Asset Transfer,
the Company terminates your employment without Cause or you resign for Good
Reason, then you will be entitled to continue to receive for a period of six
(6) months, (i) your monthly base salary, and (ii) health benefits through the
Company at active employee rates.

The Company is excited about your joining and looks forward to a beneficial and
productive relationship. Nevertheless, you should be aware that your employment
with the Company is for no specified period and constitutes at-will employment.
As a result, you are free to resign at any time, for any reason or for no
reason. Similarly, the Company is free to conclude its employment relationship
with you at any time, with or without cause, and with or without notice. We
request that, in the event of resignation, you give the Company at least two
week’s notice.

The Company reserves the right to conduct background investigations and/or
reference checks on all of its potential employees. Your job offer, therefore,
is contingent upon a clearance of such a background investigation and/or
reference check, if any.

For purposes of federal immigration law, you will be required to provide to the
Company documentary evidence of your identity and eligibility for employment in
the United States. Such documentation must be provided to us within three
(3) business days of your date of hire, or our employment relationship with you
may be terminated.

We also ask that, if you have not already done so, you disclose to the Company
any and all agreements relating to your prior employment that may affect your
eligibility to be employed by the Company or limit the manner in which you may
be employed. It is the Company’s understanding that any such agreements will not
prevent you from performing the duties of your position and you represent that
such is the case. Moreover, you agree that, during the term of your employment
with the Company, you will not engage in any other employment, occupation,
consulting or other business activity directly related to the business in which
the Company is now involved or becomes involved during the term of your
employment, nor will you engage in any other activities that conflict with your
obligations to the Company. Similarly, you agree not to bring any third party
confidential information to the Company, including that of your former employer,
and that in performing your duties for the Company you will not in any way
utilize any such information.

As a Company employee, you will be expected to abide by the Company’s rules and
standards.

As a condition of your employment, you must sign and comply with the Company’s
EMPLOYEE CONFIDENTIAL INFORMATION, INTELLECTUAL PROPERTY ASSIGNMENT AGREEMENT
which requires, among other provisions, non-disclosure of Company proprietary
information. Please note that we must receive your signed Agreement before your
first day of employment.

 

Page 2 of 4



--------------------------------------------------------------------------------

To accept the Company’s offer, please sign and date this letter in the space
provided below. A duplicate original is enclosed for your records. If you accept
our offer, your first day of employment will be June 15th, 2012. This letter,
along with any agreements relating to proprietary rights between you and the
Company, set forth the terms of your employment with the Company and supersede
any prior representations or agreements including, but not limited to, any
representations made during your recruitment, interviews or pre-employment
negotiations, whether written or oral. This letter, including, but not limited
to, its at-will employment provision, may not be modified or amended except by a
written agreement signed by the President of the Company and you.

We look forward to your favorable reply and to working with you at Fourteen22,
Inc.

 

Sincerely,

/s/ Amit Munshi

Amit Munshi President & CEO

 

Agreed to and accepted: Signature:   /s/ Michael Wyand  

 

Printed Name:  

Michael Wyand

Date:  

6/15/12

Enclosures

Duplicate Original Letter

EMPLOYEE CONFIDENTIAL INFORMATION, INTELLECTUAL PROPERTY ASSIGNMENT AGREEMENT

 

Page 3 of 4



--------------------------------------------------------------------------------

Exhibit A

Definitions

For purposes of this offer letter, “Cause” means (i) the employee’s repeated
failure, in the reasonable judgment of the Company’s Board of Directors, to
substantially perform his assigned duties or responsibilities as an employee as
directed or assigned by the Board of Directors and/or the Chief Executive
Officer (other than a failure resulting from employee’s disability (as defined
in Section 22(e)(3) of the Internal Revenue Code of 1986, as amended) after
written notice thereof from the Company to the employee describing in reasonable
detail the employee’s failure to perform such duties or responsibilities and the
employee having had the opportunity to address the Board of Directors, with
counsel, regarding such alleged failures and his failure to remedy same within
30 days of receiving written notice; (ii) the employee engaging in knowing and
intentional illegal conduct that was or is materially injurious to the Company
or its affiliates; (iii) the employee’s material breach of the terms of any
confidentiality agreement or invention assignment agreement between the employee
and the Company (or any affiliate of the Company); or (iv) the employee being
convicted of, or entering a plea of nolo contendere to, a felony or committing
any act of moral turpitude, dishonesty or fraud against, or the misappropriation
of material property belonging to, the Company or its affiliates.

For purposes of this offer letter, “Good Reason” means the employee’s
resignation within thirty (30) days following the expiration of any Company cure
period (discussed below) following the occurrence of one or more of the
following, without the employee’s written consent: (i) the material reduction of
the employee’s authority, duties or responsibilities; (ii) a material reduction
in the employee’s annual base salary; or (iii) a material change in the
geographic location at which the employee must perform his services; provided
that in no instance will the employee’s relocation to a facility or a location
of thirty-Five (35) miles or less from the employee’s then-current office
location or to the employee’s home as the employee’s primary work location be
deemed material for purposes of this Agreement. The employee may not resign for
Good Reason without first providing the Company with written notice of the acts
or omissions constituting the grounds for “Good Reason” within ninety (90) days
of the initial existence of the grounds for “Good Reason” and a reasonable cure
period of not less than sixty (60) days following the date of such notice
(during which the grounds have not been cured).

 

Page 4 of 4